Citation Nr: 0519435	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1955 to January 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Los Angeles, California, Regional Office (RO), which denied a 
total rating based on individual unemployability.  
Parenthetically, it appears that although the RO initially 
mailed the Statement of the Case to an old address rather 
than appellant's last known address, after the RO remailed 
the Statement of the Case to him, he timely filed a 
Substantive Appeal therewith.  A Travel Board hearing was 
held before the undersigned Board Member/Veterans Law Judge 
in February 2005.  The case is now ready for the Board's 
appellate determination.


FINDINGS OF FACT

1.  Appellant is a law school graduate and has had 
occupational experience as a self-employed attorney for 
approximately 30 years.  

2.  Appellant reportedly has not been gainfully employed 
since approximately the mid-1990's.  

3.  Appellant's service-connected disabilities are bilateral 
hearing loss, currently assigned an 80 percent evaluation; 
and tinnitus, currently assigned a 10 percent evaluation (for 
a combined 80 percent evaluation).  

4.  Appellant's service-connected disabilities are not of 
sufficient severity as would prevent him from engaging in 
some form of substantially gainful employment, such as a 
position not requiring substantial conversation, consistent 
with his education and occupational experience.  



CONCLUSION OF LAW

Appellant does not have service-connected disabilities that 
are sufficient to produce unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issue.  A VA fee-basis 
audiologic examination was conducted in 2002 and other recent 
clinical records are sufficiently detailed and comprehensive 
overall in evaluating the severity of the service-connected 
disabilities, particularly in terms of their impact 
(singularly or in combination) on industrial functioning.  
Appellant has had an opportunity to testify at a recent 
February 2005 Travel Board hearing, and, as an attorney, 
quite effectively explained the adverse effect his service-
connected disabilities have had on his employability.  
Additionally, the hearing record was allowed to remain open 
for a certain period to allow submission of additional 
evidence, and later that month, his representative submitted 
a private audiologist's written statement, with waiver of RO 
jurisdiction.  

It is apparent to the Board that with respect to the 
appellate issue, the appellant was advised regarding the 
necessity of competent evidence that indicates that he is 
precluded from obtaining or retaining any form of 
substantially gainful employment as a result of service-
connected disability.  See, in particular, the Statement of 
the Case, which set out the applicable evidence, laws, 
regulations, and the reasons for denial of said claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, prior to the December 2002 adverse rating 
decision appealed from, an October 2002 pre-adjudication VCAA 
notice on the total rating based on individual 
unemployability claim was in fact provided, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issue on appeal.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

Since the service-connected disabilities are currently rated 
a combined 80 percent disabling, appellant does meet the 
eligibility percentage standards set forth in 38 C.F.R. 
§ 4.16(a) for assignment of a total disability rating based 
on individual unemployability.  However, the question for 
resolution is whether the service-connected disabilities in 
fact preclude substantially gainful employment.  

The evidentiary record indicates that on private audiologic 
evaluation in July 1978, appellant was fitted with hearing 
aids; and was noted to have excellent improvement in noise.  
Speech discrimination was described as excellent.  It was 
recommended that he obtain hearing aids through VA.  On 1978 
VA audiologic examination, appellant's sensorineural hearing 
loss in the right and left ears was predominantly at the 
higher frequencies with speech discrimination recorded as 88 
and 94 percent, respectively.  He complained of difficulty 
understanding conversation at work, in crowds, and in noise.  
VA clinical records indicated that in the mid-1980's, his 
speech discrimination in noise improved with hearing aids by 
a 10-15 decibel gain in the higher frequencies.  

On February 1988 VA audiologic examination, appellant's 
speech discrimination in the right and left ears was 96 and 
94 percent, respectively.  

On August 1989 VA audiologic examination, appellant reported 
that he was a general counsel for a corporation since 
December 1988 at a monthly wage of $8,333.  He complained 
that despite hearing aids, his ability to distinguish certain 
sounds had worsened, and that without hearing aids, he would 
not have been able to practice law.  Appellant's speech 
discrimination in the right and left ears was 94 and 96 
percent, respectively; and high-frequency sensorineural 
hearing loss that was mild to severe in the left ear and 
moderate to profound in the other ear was clinically 
reported.  Additionally, it was noted that he had experienced 
periodic, high-pitched, ringing tinnitus fluctuating from 
mild to moderate in loudness in the left ear since 1986.  
Essentially similar findings were reported on subsequent 
October 1996 VA audiologic examination. Appellant's speech 
discrimination in the right and left ears was 84 and 88 
percent, respectively, on that examination.

On May 1999 VA fee-basis audiologic examination, appellant 
reported having constant bilateral tinnitus and hearing aid 
difficulties.  Audiometric test results revealed that 
puretone thresholds were 40 decibels for the right ear and 15 
decibels for the other ear at 1000 Hertz, and 70 or greater 
at 2000-4000 Hertz for each ear, with speech recognition 
ability of 40 percent bilaterally.  Bilateral mild to 
profound, sloping sensorineural hearing loss with fair speech 
discrimination and constant bilateral tinnitus were 
diagnosed.  

In a September 2002 employment statement, appellant reported 
that he had been a self-employed attorney from 1964 to 1999; 
that his highest gross earnings per month had been $25,000; 
that the most earned in one year was $175,000 in 1989; that 
he had last worked full-time in approximately 1999; and that 
he became too disabled to work in October 2001 and had not 
attempted to obtain employment since then.  Additionally, 
appellant stated that he was unable to pursue his legal 
profession due to his hearing disability, explaining that 
when in court, he had been unable to keep up with 
conversations, or follow proceedings and judicial 
instructions.  He also admitted that he had worked part-time 
doing paper work and occasional briefs "until becoming 
disabled from other medical problems, not associated with 
hearing.  Even with hearing aids, I am unable to understand 
some conversational tones."

VA clinical records dated from December 2001 to September 
2002 reveal that appellant's medical history included 
hypertension, cataracts, macular degeneration, benign 
prostatic hypertrophy, and transurethral resection of the 
prostate.  

On November 2002 VA fee-basis audiologic examination, 
appellant reported that loud voices did not affect him but 
that high-pitched voices were hard to hear.  Audiometric test 
results were essentially similar to those reported on May 
1999 VA fee-basis audiologic examination.  Results included 
speech recognition ability of 48 percent bilaterally.  

An October 2004 bar journal article explained what it was 
like to be a disabled attorney, including as it relates to 
common tasks such as being able to talk to clients over the 
phone and hear the judge and opposing counsel.  It further 
stated that most law firms did not want to deal with the 
extra work and costs to accommodate disabled attorneys, such 
as setting up new equipment; and that most non-top-10 percent 
disabled attorneys enter solo practice or part-time work.

During a February 2005 Travel Board hearing, appellant 
testified, at T.4, that he had practiced law for more than 30 
years; that his hearing disability gradually reached the 
point that in the mid-1990's that it prevented him from 
working full-time in his profession; and that "on a one to 
one situation with the type of hearing loss I have that's 
fine, but any extraneous sounds makes things very 
difficult...."  He further explained, at T.5-7, that on a 
number of occasions, he would have difficulty hearing the 
judge; and that in taking depositions, other lawyers on 
occasion would make fun of him because of his need to have a 
question repeated.  In response to a question of what type of 
work he could do, appellant responded that he was a lawyer 
and had to be able to communicate; that he could not handle 
telephone conversations or face-to-face conversations "with 
a lot of people" because he would not be able understand 
them; that he was not actively seeking employment; and that 
he spent time with his family and friends.  

Appellant further testified, at T.10-11, that when he could 
no longer practice law, he had been house counsel for an oil 
corporation; that it was difficult to find a legal research 
job or a job not requiring a lot of client contact; and that 
he was probably overqualified for most of the jobs he had 
applied for in the legal field.  He also stated that he could 
drive; and that he had maintained his bar membership and 
continuing educational requirements.  

In a February 2005 written statement (which stated that it 
had been written at appellant's request), a private 
audiologist reported that appellant's sensorineural hearing 
loss had gradually worsened over the past decades; that there 
had been a significant deterioration in his ability to 
understand amplified speech; and that on his most recent 
December 2004 audiologic evaluation, he had moderately-severe 
to profound mid-to high frequency hearing loss at 1500-to 
8000 Hertz in the left ear and mild to profound mid-to high 
frequency hearing loss at 1500-to 8000 Hertz in the other 
ear, with speech recognition ability of 48 and 16 percent, 
respectively.  It was further explained that appellant wore 
appropriately fitted digital hearing aids; that hearing aids 
alone could not resolve his poor word recognition ability; 
and that he would continue to have difficulty understanding 
speech unless "he is facing the speaker, the speaker reduces 
the rate of their speech, and the environment is very 
quiet."

It should be recognized that the 80 percent combined rating 
assigned for the service-connected hearing disabilities 
suggests that, insofar as average industrial impairment is 
concerned, the appellant retains industrial functioning 
capability.  Additionally, the clinical and testimonial 
evidence clearly documents that appellant hears and 
understands conversational speech, albeit with hearing aid 
assistance and with some difficulty.  In other words, his 
hearing disabilities do not result in deafness nor even 
approximate near deafness.  Rather, the clinical evidence 
clearly shows that he retains considerable speech 
discrimination ability.  There is no competent, credible 
evidence indicating that due solely to the service-connected 
hearing disabilities, the appellant has been medically 
ordered to refrain from performing all forms of gainful 
employment, such as positions not requiring substantial 
conversation, regardless of whether law-related.  

Appellant's September 2002 employment statement and his 
testimony appear to indicate a belief that being unable to 
continue his long-standing law practice or even remaining in 
the legal field is the determining factor in deciding this 
appellate issue.  Interestingly, in that employment statement 
and his testimony, at T.10, appellant conceded that he had in 
fact worked part-time after 1999 apparently as a house 
counsel for a corporation until he became disabled from 
medical problems unrelated to hearing.  It should be pointed 
out that non-service-connected disabilities may not be 
considered in deciding this appellate issue.  See 38 C.F.R. 
§ 4.16(a).  

Even assuming arguendo that appellant is unable to continue 
his law practice or remain in the legal field, this is not 
the determinative factor in whether he is able to obtain or 
retain substantially gainful employment.  It is necessary 
that when considering solely the service-connected 
disabilities, there exists no form of gainful employment 
which he is capable of performing were it offered to him.  In 
Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993), the Court 
held that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

It is the Board's opinion that the negative evidence 
overwhelmingly outweighs any positive evidence as to whether 
the appellant's service-connected disabilities preclude all 
forms of substantially gainful employment, for the foregoing 
reasons.  Again, the competent, credible evidence does not 
support the proposition that he is, in fact, unemployable due 
to his service-connected disabilities.  The service-connected 
disabilities, which result in diminished hearing acuity, 
while limiting his employment options to some extent, would 
not prevent many types of industrial activities, such as 
office-type legal work or even non-law-related positions 
consistent with his skills and high level of education and 
experience.  It is commonly known that the American work 
force includes numerous, significantly disabled employees, 
including hearing-impaired individuals among them lawyers, in 
governmental positions and private industry.  The Board 
acknowledges that for such individuals, obtaining or 
retaining employment is sometimes a challenge.  However, 
employers often accommodate the individual's disability and 
there is a myriad of legal protections and guidelines for the 
disabled that assist them in obtaining and retaining gainful 
employment.  

In short, the evidence in the instant case does not show that 
appellant's service-connected disabilities, either singularly 
or in combination with each other, preclude substantially 
gainful employment, for the aforestated reasons.  
Additionally, his service-connected disabilities do not 
present such an unusual or exceptional disability picture 
with related factors as marked interference with all forms of 
substantially gainful employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  
Consequently, a total rating 


based on individual unemployability is not warranted.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  


ORDER

A total rating based upon individual unemployability is 
denied.  



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


